PER CURIAM:
This claim was originally filed in the name of Ronald G. Pritt, but when testimony established that the vehicle, a 1984 Dodge Dart, was titled in the names of both Ronald G. and Peggy J. Pritt, the Court amended the style of the claim to reflect that fact.
On February 7, 1985, claimant was driving on Route 60 East in Rand, West Virginia, at about 6:45 a.m. when he struck a pothole. The pothole damaged the tire in the amount of $129.53. Mr. Pritt testified that he drove the same route every day. He had not noticed the pothole, and had no knowledge of how long it had been in existence.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va 645, 46 S.E. 2d 81 (1947). For respondent to be held liable for defects of this type, the claimant must prove that respondent had actual or constructive notice of the defect. As there was no evidence of notice, the claim must be denied.
Claim disallowed.